DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1, 11, 15-18, and 25 were amended.  Claim 27 is newly added.  Claims 2, 8-10, 12, and 23 were cancelled. Claims 1, 3-7, 11, 13-22, and 24-27 are pending.  

Response to Arguments
Applicant’s arguments, see pgs. 7-10, filed 1/17/20, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1 and 11 have been withdrawn. 

Allowable Subject Matter

Claims 1, 3-7, 11, 13-22, and 24-27 allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches an intravascular pressure sensing device and method where a conductive filament is located between and outermost and inner cylindrical layer and where the filament passes through the outermost cylindrical wall to make a connection to a pressure sensor.  The secondary reference Gotthardt teaches “It should be appreciated that the number of layers of conductors and corresponding insulation can easily be increased to any desired number” (see col. 3, lines 55-57) which would teach the two or more cylindrical layers.  The conductive filament in the amended claims lie between an inner and outermost cylindrical layer.  Based on Fig. 8, this filament would be located within another cylindrical layer which is taught by the cited section of Gotthardt above.  Based on the Office’s search, conductors that are embedded in the wall of a catheter or similar tubular structures (elongate body) have the conductors pass out of the end of the walls in which they are embedded rather than through the walls as shown in Fig. 8 of Applicant’s drawings.  The Taylor reference teaches that “A plurality of conductors 58 likewise pass through wall 52 and connect to bonding pads 46” which are electrical contacts of a pressure sensor (col. 4, 2nd paragraph).  However, in this case, the wall is not one of the cylindrical layers and the conductive filaments are not embedded in a cylindrical layer but rather passes through an inner lumen.  Therefore none of the prior art discloses or renders obvious the invention as claimed.
Some of the closest art include Fig. 13B of US 9333336 to Victorine et al. which shows a crimp that passes between braided wires to attach to a lead.  US 2002/0156417 to Rich et al. shows in Fig. 8 and [0009] conductors that terminate at an opening at the end of the wall rather than conductors that pass through the wall.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-7, 11, 13-22, and 24-27 allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791